The opinion of the Court was delivered by
Gibson, C. J.
The argument to prove this a case of election, is that when the widow accepted her share of the intestate’s estate under the statute of distribution in the Orphans’ court, she received, as an equivalent for her dower in the land aliened by her husband, her third part of the purchase money which had gone into the mass of his estate either as personal property or other land bought with it; and, consequently, that she ought not to have both her dower and the price of it. But was any part of the purchase money the price of her dower 1 In the supposition that it was lies the fallacy. Take the strongest case possible'—'the case of a sale by the husband without his wife’s co-operation, followed by his death and intestacy before payment of the bonds taken for *165the purchase money—and it will still result that she would be entitled, not only to a third of them as part of his personal estate, but to dower in the land also; nor can it be thought that she would thus have a double satisfaction. Why was her dower left in the land 1 Evidently because the husband had no power over it, and it was therefore neither sold nor paid for. Then, his interest alone having been sold, the purchase money paid for it is an equivalent for nothing else; and this consideration practically enters into the contemplation of the husband and his vendee in the concoction of the bargain. No man gives as much for an estate encumbered with an incipient right of dower as he would give if it were free from it; and the chances of the wife’s survivorship, where she is not a party to the deed, are calculated and deducted from the purchaser’s estimate of the unencumbered value. What he buys and pays for, then, is not the title unaffected by the wife’s contingent interest in it, but the husband’s part of it exclusively, being what the husband can part with independently of her concurrence and will. When, therefore, his exclusive portion of the estate is converted into money, why should she not stand in relation to the produce of it as she does to any other part of his personal property 1 Should he die intestate while it remains personal, she would get a third of it absolutely; or if he should have invested it in land again, she would have acquired an additional estate of dower by it, and she would also retain her dower in the tract sold. It may perhaps be thought that she might in this way, if the principle were sound, gain the whole purchase money in the shape of land by repeated conversions of it; but to suppose so is fallacious, because each re-purchase would be successively less in value than the preceding one by the ratio of the dower taken out of the preceding sale till the reinvestments would, in the end, be frittered away to almost nothing; and the value of her dower in all the tracts thus successively purchased, would eventually be no more than her interest in the price of the tract first sold. There might be such a case, but it would never happen in practice. A widow, therefore, retains her dower reserved in her husband’s conveyance—for it is reserved when it is not parted with—as her proper estate, and not as a part of the husband’s ; and when she claims what also is hers by the intestate laws, the heirs cannot compel her to bring such dower into hotchpot. Neither can her husband’s alienee object that she has received an equivalent for it from the husband’s estate. For whose benefit would she relinquish her dower 1 For the benefit, not of the husband’s representatives, but of a stranger to them./ She calls on him for what she purchased by her marriage, and what he has not paid for; and it is no matter to him that she has received her share of another part of the husband’s estate elsewhere. There is no election in such a case, and she may take both. The other part of the defence is still more palpably unfounded. It never *166was before imagined that dower consummate by the death of the husband, could be devested by any judicial sale except for his debts; and in no other country or state than Pennsylvania, is the sale of even an initiate right of dower for his debts an exception. The award of a writ of seisin against the vendee’s heirs, was entirely proper.
Judgment affirmed.